Per Curiam.

Without passing upon or indicating any limitation upon the authority of the court at Special Term to fix the fee of an attorney for a receiver in foreclosure proceedings, or to reduce such fee below an amount agreed upon by the interested parties, we believe that the court here would have been warranted in following the agreement of the parties and should have done so.
The order entered on May 24, 1945, so far as appealed from, should be modified by increasing the fee of the attorney for the receiver to $3,100, and as so modified affirmed, without costs. The appeal from the order entered on J une 7, 1945, should be dismissed.
Martin, P. J., Townley, Grlennon, Callahan and Peek, JJ., concur.
Order entered May 24, 1945, so far as appealed from, unanimously modified by increasing the fee of the attorney for the receiver to $3,100, and as so modified affirmed, without costs. Appeal from order entered June 7, 1945, unanimously dismissed. Settle order on notice.